TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00556-CV


                                        K. J., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


    FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
  NO. 17-0102-CPSC1, THE HONORABLE JOHN MCMASTER, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant K.J. filed her notice of appeal on August 24, 2018. The appellate

record was complete September 20, 2018, making appellant’s brief due October 10, 2018. On

October 9, 2018, counsel for appellant filed a motion for extension of time to file appellant’s

brief and filed an amended motion for extension of time on October 10, 2018.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we dismiss as moot appellant’s October 9, 2018 motion and grant

the October 10, 2018 amended motion. We order counsel to file appellant’s brief no later than

October 22, 2018. If the brief is not filed by that date, counsel may be required to show cause

why he should not be held in contempt of court.
              It is ordered on October 11, 2018.



Before Chief Justice Rose, Justices Field and Toth




                                               2